                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  EASTERN DIVISION

ARTHUR FLEMMING MOLER,                                                                    PLAINTIFF
REG. #27271-171

v.                                    2:19-cv-00097-BSM-JJV

HENDRIX, Warden; et al.                                                               DEFENDANTS

                    PROPOSED FINDINGS AND RECOMMENDATIONS

                                         INSTRUCTIONS

       The following recommended disposition has been sent to United States District Judge

Brian S. Miller.     Any party may serve and file written objections to this recommendation.

Objections should be specific and should include the factual or legal basis for the objection.        If

the objection is to a factual finding, specifically identify that finding and the evidence that supports

your objection.    An original and one copy of your objections must be received in the office of the

United States District Court Clerk no later than fourteen (14) days from the date of the findings

and recommendations. The copy will be furnished to the opposing party.            Failure to file timely

objections may result in waiver of the right to appeal questions of fact.

       If you are objecting to the recommendation and also desire to submit new, different, or

additional evidence, and to have a hearing for this purpose before the District Judge, you must, at

the same time that you file your written objections, include the following:

       1.      Why the record made before the Magistrate Judge is inadequate.

       2.       Why the evidence proffered at the hearing (if such a hearing is granted) was not

offered at the hearing before the Magistrate Judge.




                                                   1
       3.      The details of any testimony desired to be introduced at the new hearing in the form

of an offer of proof, and a copy, or the original, of any documentary or other non-testimonial

evidence desired to be introduced at the new hearing.

       From this submission, the District Judge will determine the necessity for an additional

evidentiary hearing. Mail your objections and “Statement of Necessity” to:

                                Clerk, United States District Court
                                   Eastern District of Arkansas
                              600 West Capitol Avenue, Suite A149
                                   Little Rock, AR 72201-3325

                                         DISPOSITION

       Arthur Flemming Moler (“Plaintiff”) is a prisoner at the Federal Correctional Institution in

Forrest City, Arkansas (“FCI-FC”).     He has filed a pro se Amended Complaint, pursuant to the

Federal Tort Claims Act (“FTCA”) and Bivens v. Six Unknown Agents of the Fed. Bureau of

Narcotics, 403 U.S. 388 (1971), alleging Defendants failed to provide him with proper medical

care for diabetes, chronic kidney disease, and high blood pressure. (Doc. No. 5.)       On August

13, 2019, I issued a Partial Recommended Disposition suggesting Plaintiff be allowed to proceed

with claims against three Defendants and all other claims be dismissed without prejudice for failure

to state a claim upon which relief may be granted. (Doc. No. 10.)     Plaintiff has recently filed a

Motion to Voluntarily Dismiss all of his claims so that he may properly exhaust his administrative

remedies.   (Doc. No. 11.)   I recommend that Motion be granted. See Fed. R. Civ. P. 41(a)

       IT IS, THEREFORE, RECOMMENDED that:

       1.      The August 13, 2019 Partial Recommended Disposition (Doc. No. 10) be

DECLINED as moot.

       2.      Plaintiff’s Motion to Voluntarily Dismiss (Doc. No. 11) be GRANTED, the

Amended Complaint (Doc. No. 5) be DISMISSED without prejudice, and the case be CLOSED.
                                         2
       3.      The Court CERTIFY, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations and the accompanying Judgment would

not be taken in good faith.

       DATED this 22nd day of August 2019.


                                             ______________________________________
                                             JOE J. VOLPE
                                             UNITED STATES MAGISTRATE JUDGE




                                               3
